Nichols, Chief Justice.
Certiorari was granted to determine whether or not the Court of Appeals correctly ruled that Code Ann. § 110-1103 mandated the submission of interrogatories to the jury in these declaratory judgment proceedings. Cole v. Frostgate Warehouses, Inc., 150 Ga. App. 320, 322 (2) (257 SE2d 309) (1979). This court reverses.
No mention was made by the Court of Appeals of Code Ann. § 81 A-149 (b), or of the fact that when given the opportunity to do so, counsel for Cole did not object to the *783manner in which the questions to be decided were submitted to the jury.
Submitted November 13, 1979
Decided November 27, 1979.
Wingate & Bartlett, Fred E. Bartlett, Jr., for appellant.
Short & Fowler, William C. McCalley, for appellee.
If a timely written request for special verdict is made, the requirements of Code Ann. § 110-1103 and of Code Ann. § 81 A-149 (b) are not satisfied in declaratory judgment proceedings by instructing the jury orally as to the questions which must be resolved by it in arriving at a verdict. Ga. Farm Bureau Mut. Ins. Co. v. Wall, 242 Ga. 176, 180 (3) (249 SE2d 588) (1978). However, in the absence of a specific and timely objection, a party waives error relating to the manner in which questions are submitted to the jury. Cline v. Kehs, 146 Ga. App. 350, 351 (3) (246 SE2d 329) (1978). See Wilder v. Wilder, 229 Ga. 102, 103 (189 SE2d 695) (1972).

Judgment reversed.


All the Justices concur.